85174: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-27501: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85174


Short Caption:PATTON VS. THE NEV. BD. OF PAROLE COMM'RSCourt:Supreme Court


Related Case(s):82921, 82921-COA, 85239


Lower Court Case(s):Clark Co. - Eighth Judicial District - A821300Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantKenneth Patton
					In Proper Person
				


RespondentAdam EndelAaron D. Ford
							(Attorney General/Carson City)
						Adam D. Honey
							(Attorney General/Las Vegas)
						


RespondentChristopher DericcoAaron D. Ford
							(Attorney General/Carson City)
						Adam D. Honey
							(Attorney General/Las Vegas)
						


RespondentNevada Board of Parole CommissionersAaron D. Ford
							(Attorney General/Carson City)
						Adam D. Honey
							(Attorney General/Las Vegas)
						


RespondentSusan JacksonAaron D. Ford
							(Attorney General/Carson City)
						Adam D. Honey
							(Attorney General/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/26/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/16/2022Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


08/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-25668




08/16/2022Notice/OutgoingIssued Notice Regarding Deadlines. (SC)22-25670




09/01/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-27501




09/02/2022Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcript Requesting 8/16/22. (SC)22-27636





Combined Case View